                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


QUORDALIS SANDERS,

                            Plaintiff,                                  ORDER
       v.
                                                                      15-cv-808-wmc
WISCONSIN DEPARTMENT OF
CORRECTIONS SEX OFFENDER
REGISTRY PROGRAM, and
KATIE MEARS,

                            Defendants.


       On May 23, 2017, the court denied pro se plaintiff Quordalis Sanders leave to

proceed in forma pauperis, as required by 28 U.S.C. § 1915(g), since Sanders had previously

filed three or more lawsuits that were dismissed as frivolous or for failure to state a claim,

and Sanders had not pled facts suggesting that he was in imminent danger of serious bodily

injury. (Dkt. #4, at 1-2.) On October 4, 2017, the court denied Sanders’ motion for

reconsideration, giving him until November 3, 2017, to submit the full $400 filing fee.

(Dkt. #7.) On September 18, 2018, after Sanders did not submit the full filing fee, the

court dismissed this lawsuit. (Dkt. #11.) On October 8, 2018, Sanders filed a letter,

asking that the court forward this matter to the United States Supreme Court, for direct

review pursuant to United States Supreme Court Rule 18. (Dkt. #16.) However, that

rule is not applicable. It sets forth the procedure for a direct appeal to the Supreme Court

as “authorized by law,” Sup. Ct. R. 18(1), but a direct appeal from a district court is

permitted only when a decision is issued by a three-judge district court panel, see 28 U.S.C.

§ 1253, which is not the case here. Accordingly, the court is denying Sanders’ request.
                                      ORDER

      IT IS ORDERED that Quordalis Sanders’ letter seeking direct review by the United

States Supreme Court (dkt. #16) is DENIED.

      Entered this 12th day of September, 2019.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                          2
